          Case 4:18-cv-00500-JM Document 374 Filed 04/09/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION


ZEST LABS, INC. and ECOARK
HOLDINGS, INC.                                                         PLAINTIFFS

V.                                       4:18CV00500 JM


WALMART INC.                                                           DEFENDANT


                                   CERTIFICATE OF RECEIPT

        The Defendant's exhibits received into evidence during the jury trial of this matter

 returned this 9th day of April, 2020.
